Citation Nr: 1611410	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  05-41 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an eye disability other than vision loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1983 until June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction is with the RO in Waco, Texas.

The matter on appeal was initially adjudicated as a claim for service connection for a disability manifested by headaches, muscle pain, joint pain, vision loss, and memory loss due to residuals of an anthrax vaccine.  The matter was previously remanded by the Board in June 2009, July 2011, September 2012, May 2013, and March 2014.  

In an August 2013 rating decision, the RO granted service connection for headaches.  In a January 2014 rating decision, the RO granted service connection for fibromyalgia, claimed as headaches, muscle pain, and joint pain.  In a January 2014 supplemental statement of the case, the RO characterized the remaining issues as claims for service connection for vision loss and for memory loss.  

Most recently, in the March 2014 decision, the Board recharacterized the Veteran's claim for vision loss to include a claim for an eye disability other than vision loss pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In that same decision, the Board denied the Veteran's claims for service connection for vision loss and memory loss, and remanded the remaining claim for service connection for an eye disability other than vision loss.  The matter has since been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's current eye disability, characterized by symptoms of occasional blurred vision and vitreous opacities, had its onset in service, and such symptoms have continued thereafter.


CONCLUSION OF LAW

The criteria for service connection for an eye disability other than vision loss are met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA is not applicable, however, where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for an eye disability other than vision loss.

In light of the favorable decision to grant the Veteran's claim of service connection for insomnia, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), are rendered moot.

Generally, a previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In the March 2014 decision, the Board remanded the Veteran's remaining claim for service-connection for an eye disability other than vision loss to secure an adequate VA examination and report as to the nature and etiology of any currently present lacrimal disability, blurred vision, or photo sensitivity.  If so, the examiner was requested to provide an opinion as to whether a lacrimal disability, blurred vision, or photo sensitivity was a known complication of a reaction to the anthrax vaccine.  VA provided the requested examination in November 2014.  That examination report, however, failed to fully comply with the Board's remand directives.  Nevertheless, in light of the Board's favorable decision to grant service connection for an eye disability other than vision loss, any deficiency of the November 2014 examination report is moot and additional remand is not warranted.

Service Connection

The Veteran seeks entitlement to service connection for an eye disability manifested by occasional blurred vision and vitreous opacities (claimed as spots).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Non-expert witnesses are competent to report that which they have observed with their own senses, including reporting observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In determining whether service connection is warranted for a disease or injury, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Merits

The Veteran's September 1983 entrance examination showed pterygium of the left eye.  The Veteran's STRs are also significant for multiple complaints related to seeing floaters, and having blurred vision following an adverse reaction to an anthrax vaccine in 1999.  At the time of the vaccination, the Veteran was assessed as having serum sickness, with symptoms of blurred vision.  In April 2000, the Veteran filed a formal report of an adverse reaction to an anthrax vaccine.  In November 2001 the Veteran complained of vision changes, particularly seeing blurry ribbon like patches in his bilateral field of vision.  At a March 2002 eye examination, the Veteran reported symptoms of floaters and blurred vision since receiving his anthrax shot.  

At a January 2004 VA pre discharge examination, the Veteran reported having a negative reaction to an anthrax vaccination administered while in service, with periodic episodes of blurry vision thereafter.

In September 2009, the Veteran was afforded a VA general examination in connection with his claim for service connection for residuals of an anthrax vaccination.  Again, the Veteran reported that following an anthrax vaccination in 1999, the Veteran experienced blurred vision, spots in his eyes, and tunnel vision.  He reported that he continued to experience blurred vision with spots, and photophobia.  

In April 2010, the Board requested a medical expert opinion to determine whether the Veteran's current symptomatology was caused by his 1999 anthrax vaccination.  In a February 2011 VA medical expert opinion, an immunologist opined that the Veteran had an acute reaction to the anthrax vaccine.  The specialist stated that it was possible that the short term reaction caused the Veteran's long term symptomatology, but he could not single out the anthrax vaccination as the actual cause.

In October 2012, the Veteran was afforded a VA eye examination.  At that time, the Veteran reported intermittent visual blurring often times associated with excessive tearing.  Upon examination, the examiner stated that the Veteran had good ocular health with mild dry eye.  

In November 2014, the Veteran was afforded another VA eye condition examination.  Upon review of the Veteran's medical history and in-person examination, the examiner indicated current diagnoses of dry eyes, vitreous opacities, and pterygium.  The Veteran reported a reaction to an anthrax vaccine in 1999, at which point be began experiencing episodic blurred vision and vitreous floaters.  The examiner opined that the Veteran's blurred vision was a manifestation of his latent hyperopia and emerging presbyopia rather than to an adverse reaction to an anthrax vaccine.  The examiner did state that the Veteran's vitreous floaters may or may not (a 50/50 probability) be due to an old vitritis/uveitis following a reaction to the vaccine.

With regard to the Veteran's complaints of blurred vision, the Board acknowledges that the Veteran has repeatedly been assessed as not having vision loss.  The Board notes that the Veteran is competent to report his symptoms of blurred vision, as it is an observable symptom.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board further notes that the nature of the Veteran's complaint is not one of traditional vision loss.  Rather, the Veteran has claimed that since 1999, his vision has on occasion become more blurred.  Occasional visual blurriness is inherently unverifiable if the symptoms are not present at the time of the examination.  The Veteran's statements regarding his blurred vision are deemed credible by the Board, as it is well documented in the record that the Veteran has consistently complained of this symptom since 1999.  As to the vitreous floaters, 2015 VA examiner stated that it was at least as likely as not (a 50/50 probability) that it was related to an old vitritis/uveitis following a reaction to the vaccine.  In addition, the VA medical expert opined that it was possible that the Veteran's ongoing symptomatology could be etiologically related to his in-service anthrax vaccination and subsequent reaction.

In sum, the Veteran has competently and credibly testified that following his 1999 anthrax vaccine, he began to experience symptoms of blurred vision and vitreous opacities.  The medical evidence of record shows that it is at least as likely as not that these symptoms could be attributed to the Veteran's period of active service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for an eye disability other than vision loss manifested by occasional blurred vision and vitreous opacities is warranted.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).

With regard to the Veteran's diagnosed pterygium, the Board notes that a left eye pterygium was noted on the Veteran's entrance examination.  Therefore, to obtain service connection for the pterygium, the burden of proof is on the Veteran to show that the condition was aggravated.  38 U.S.C.A. § 1153 (West 2014); Horn v. Shinseki, 25 Vet. App. 231 (2012).  The Veteran has not submitted any argument or evidence to demonstrate that his left eye pterygium worsened in severity during his period of active service.

With regard to the Veteran's diagnosed dry eye syndrome, the Board notes that the Veteran has not specifically alleged that his dry eyes were a residual of his adverse anthrax vaccine reaction, nor does the evidence of record establish such a connection as the Veteran was not diagnosed until 2012, 13 years following his adverse reaction.  Further, the medical evidence of record does not attribute the Veteran's current dry eye syndrome to his period of active service.  In the absence of a medical opinion attributing the Veteran's dry eyes to his period of active service, or testimony in the record from the Veteran regarding onset and continuity of symptomatology of his dry eyes in service and thereafter, there is no basis for a nexus between the Veteran's dry eyes and his period of active service.

In sum, the Board finds that entitlement to service connection for an eye disability other than vision loss, characterized by blurred vision and vitreous opacities is warranted.


ORDER

Entitlement to an eye disability other than vision loss, characterized by blurred vision and vitreous opacities, is granted.  




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


